734 So. 2d 1190 (1999)
Bonnie BELAIR, Petitioner,
v.
Mary Francis DREW, Respondent.
No. 99-1265.
District Court of Appeal of Florida, Fifth District.
July 2, 1999.
Kenneth E. Rhoden of Mario, Moreau, Gunde, Helm & Rhoden, Cocoa, for Petitioner.
No Appearance for Respondent.
DAUKSCH, J.
Petitioner seeks to have us issue a writ of certiorari to review an order denying a motion to declare unconstitutional, section 752.01(1)(b), Florida Statutes (1997). We decline to issue the writ to consider the issue because an adequate remedy will exist at the end of the case below and this court's intrusion into the trial court process is not shown to be warranted. We agree with the dissent of Judge Webster in Williams v. Spears, 719 So. 2d 1236 (Fla. 1st DCA 1998), wherein he rightly says that in the end the trial court may rule in such a fashion as to moot the point of whether the statute is constitutional. Courts are not wont to examine the constitutionality of a statute and especially reluctant to declare one unconstitutional if not faced with the duty unavoidably. Crawford v. State, 662 So. 2d 1016 (Fla. 5th DCA 1995); Dennis v. Dep't of Health & Rehabilitative Servs., 566 So. 2d 1374 (Fla. 5th DCA 1990), rev. den., 577 So. 2d 1326 (Fla.1991). In deciding to deny certiorari we certify conflict with Williams.
CERTIORARI DENIED.
HARRIS and THOMPSON, JJ., concur.